DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/14/21 has been entered.
Response to Arguments
	The claim amendments accompanying the RCE of 10/14/21 have been entered. The amendments put forward by applicant have overcome the previously presented prior art, accordingly the previously presented 103 rejection(s) in the Office Action of 7/26/21 have been withdrawn. 

	The examiner notes however that applicant’s amendments have necessitated the new 112(b) rejections presented and discussed below. The examiner attempted to reach out to the attorney of record on 2/8/22 to discuss potential claim amendments to place the application in condition for allowance; however, the examiner’s voice message was not returned prior to the deadline given to the examiner for acting on the pending 

Claim Objections
Claim 1 and 6 are objected to because of the following informalities:  
Claim 1 recites first introduces the “memory module” as “the memory module”, however when the component is first introduced, it should be introduced as “a memory module”.
Claims 1 and 15 recite “a deep sleep mode” and then later recites “the deep-sleep mode”. The use of the hyphen should be consistent when referring to the same component.
Claim 6 recites “pressure-.” It appears there is an extra hyphen and/or if applicant was attempting amend the claim by deleting an extra space following the word “pressure”, the same claim status indicator is incorrect as it refers to the claim as an “Original” claim. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-11, 13-16, 20, and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 15 each recite “where the sensors are non-active during a stand-by mode”. The claims are indefinite for the following two reasons:
First “the sensors” renders the claim unclear as to whether a plurality of sensors is required. The preceding claim limitation requires “one or more drilling dynamics sensors”, in other words the claim limitation would be met with one drilling dynamics sensor. In referring to “the sensors”, it appears to suggest that now multiple sensors are required. It is not clear whether there must be multiple sensors or whether the claim permits one sensor. 
Second, it is not clear what the term “inactive” is intended to mean. When read in light of the specification, however, the specification is replete with indications that the sensors are active during the standby mode. For example, Para 0098, explicitly states, “In standby mode, processor 105 and at least one sensor (active sensor) of sensor package 110 are active.” While Para 100 describes that the sensors “are non-active during standby mode”, it does on to continue that certain parameters “maybe be communicated” “using accelerometers, gyros, magnetometers or a combination thereof” (which are specific sensors). In other words, it is not clear what exactly is meant by the term “inactive during a standby mode” when the specification indicates that the sensors Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term. 
For the purpose of examination for prior art purposes, the claim limitation has been examined consistent with the specification. This is discussed in additional detail in the reasons for indicating allowable subject matter, below.  
Claims 2-3, 6, 8-11, 13-14, 16, 20, and 63 are rejected for depending from an indefinite claim. 

Allowable Subject Matter
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action by incorporating the allowable subject matter, discussed below. Claims 2-3, 6, 8-11, 13-14, 16, 20, and 63 depend from claims 1 and 15. 

The following is a statement of reasons for the indication of allowable subject matter: The combination of Snell (US 20060065395 Al), in view of Sumrall (US 20130147633 Al) further in view of Hailey (US 20190106981 Al) were the best available references for the claimed invention.  The claims recite three distinct modes (including a transition “from the deep-sleep mode to the stand-by mode”). The various components of the recited data recorder, including the sensors, are described as behaving in a particular manner in the . 
Although the examiner has indicated allowable subject matter, the claims are not in condition for allowance (in addition to the outstanding 112(b) issues), because the allowable subject matter has not been recited in the claims. MPEP 2111.01(II) is explicitly that it is improper to import limitations from the specification, stating "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676